1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5

6     LUIS ALONSO HIDALGO, III,                         Case No. 3:16-cv-00618-MMD-WGC

7                                   Petitioner,                        ORDER
             v.
8
      ROBERT LEGRAND, et al.,
9
                                Respondents.
10

11          Petitioner has filed a declaration of counsel in support of leave to file a third

12   amended petition. (ECF No. 59.) When the Court entered its order of September 6, 2019,

13   the Court directed Petitioner either to file a declaration he would continue with the existing

14   second amended petition or to file a third amended petition. (ECF No. 58 at 2, ll. 10–12.)

15   The Court did not contemplate Petitioner filing a declaration of intent to file a third amended

16   petition. Nonetheless, Petitioner has provided an explanation why he would be unable to

17   file a third amended petition by the deadline. The Court will consider the declaration to be

18   a request for an extension of time, which the Court finds good cause to grant.

19          It is therefore ordered that Petitioner will have 120 days from the date of entry of

20   this order to file a third amended petition. The scheduling order of September 6, 2019

21   (ECF No. 58) otherwise remains in effect.

22          DATED THIS 11th day of December 2019.

23

24
                                                  MIRANDA M. DU
25                                                CHIEF UNITED STATES DISTRICT JUDGE

26

27

28
